SUPREME COURT OF MISSOURI
                                        en banc
PRIORITIES USA, ET AL.,                       )           Opinion issued January 14, 2020
                                              )
              Respondents,                    )
                                              )
v.                                            )          No. SC97470
                                              )
STATE OF MISSOURI, ET AL.,                    )
                                              )
              Appellants.                     )


           APPEAL FROM THE CIRCUIT COURT OF COLE COUNTY
                  The Honorable Richard G. Callahan, Judge

       Priorities USA, Mildred Gutierrez, Ri Jayden Patrick, and West County

Community Action Network (“Respondents”) 1 filed a petition for declaratory and

injunctive relief against the Missouri secretary of state, alleging section 115.427

unconstitutionally burdens individuals’ right to vote. Specifically, they contend that

prospective voters, because of their personal circumstances, will have difficulty adhering

to section 115.427’s photo identification requirements. 2 After a bench trial, the circuit

court entered a judgment finding section 115.427 constitutional except for subsections


1
  Priorities USA is a nonprofit organization whose focus is to promote voting. Gutierrez and
Patrick are registered Missouri voters. West County Community Action Network is a volunteer-
run coalition that promotes racial equality in St. Louis.
2
  All statutory references are to RSMo 2016, unless otherwise specified.
2(1) and 3, the affidavit requirement. Subsection 2(1) permits individuals to vote with

listed forms of non-photo identification if they execute an affidavit that meets certain

requirements. The related subsection 3 provides the affidavit language. The circuit court

enjoined the State from requiring individuals who vote under this option to execute the

affidavit required under subsections 2(1) and 3. The circuit court also enjoined the State

from disseminating materials indicating photo identification is required to vote. The

State appeals.

       Because the affidavit requirement of sections 115.427.2(1) and 115.427.3 is

misleading and contradictory, the circuit court’s judgment declaring the affidavit

requirement unconstitutional is affirmed. Further, the circuit court did not err in

enjoining the State from requiring individuals who vote under the non-photo

identification option provided in section 115.427.2(1) to execute the affidavit or in

enjoining the dissemination of materials indicating photo identification is required to

vote. The circuit court’s judgment is affirmed.

                                       Background

       In 2016, the legislature truly agreed to and passed section 115.427, which became

effective in 2017. Section 115.427 establishes three options under which individuals can

identify themselves for purposes of voting.

       Under the first option, in subsection 1 of section 115.427, an individual can

present acceptable forms of personal identification, all of which contain the individual’s

photograph. Under the second option, as found in subsection 2 of section 115.427, an

individual who does not possess the types of photo identification provided under the first

                                              2
option can vote by executing a statutorily specified affidavit and presenting a form of

non-photo identification expressly authorized by section 115.427.2(1). The affidavit

individuals are required to execute under the second option must be “substantially” in the

form provided in section 115.427.3. Individuals must aver they are listed in the precinct

register, do not possess personal identification approved for voting, are eligible to receive

a Missouri non-driver’s license free of charge, and are required to present a form of

personal identification to vote. Section 115.427.3.

       Finally, under the third option, individuals can cast a provisional ballot, which will

be counted if: (1) the voter returns to the polling place during the polling hours and

provides an approved form of photo identification under option one, or (2) the election

authority compares the individual’s signature with the signature reflected on the election

authority’s file and confirms the individual is eligible to vote at that particular polling

place. Section 115.427.4.

       Respondents filed a petition for declaratory and injunctive relief against the

secretary of state, alleging section 115.427 unconstitutionally restricts the right to vote in

Missouri by imposing burdens on prospective voters who, because of their personal

circumstances, will have difficulty adhering to section 115.427’s identification

requirements.

       After a bench trial, the circuit court entered a judgment finding section 115.427

constitutional except for the affidavit requirement in subsections 2(1) and 3. The circuit

court determined the affidavit was contradictory and misleading and, accordingly,

impermissibly infringed on an individual’s right to vote. The circuit court enjoined the

                                               3
State from requiring individuals who vote under the second option to execute the

affidavit required under subsections 2(1) and 3. The circuit court also enjoined the State

from disseminating materials that indicated photo identification is required to vote. The

State appeals. 3

                                       Standard of Review

       This Court reviews de novo a challenge to the constitutional validity of a statute.

Williams v. Mercy Clinic Springfield Cmtys., 568 S.W.3d 396, 406 (Mo. banc 2019). A

statute is presumed constitutional and will not be found unconstitutional unless it “clearly

and undoubtedly violates the constitution.” Id. (quotation omitted). “Nonetheless, if a

statute conflicts with a constitutional provision or provisions, this Court must hold the

statute invalid.” Weinschenk v. State, 203 S.W.3d 201, 210 (Mo. banc 2006). The party

challenging the statute’s constitutional validity bears the burden of proving a violation.

Williams, 568 S.W.3d at 406.

        “The issuance of injunctive relief, along with the terms and provisions thereof,

rests largely with the sound discretion of the trial court.” Edmunds v. Sigma Chapter of

Alpha Kappa, 87 S.W.3d 21, 29 (Mo. App. 2002). The circuit court “is vested with a

broad discretionary power to shape and fashion relief to fit the particular facts,

circumstances and equities of the case before it.” Burg v. Dampier, 346 S.W.3d 343, 357

(Mo. App. 2011).


3
 This Court’s jurisdiction is proper pursuant to article V, section 3 of the Missouri Constitution
because this appeal involves the question of section 115.427’s constitutional validity.
Jurisdiction is proper over the case’s other issues because, once jurisdiction attaches to a case, it
extends to all issues. In re Estate of Austin, 389 S.W.3d 168, 170 n.9 (Mo. banc 2013).
                                                  4
                                           Analysis

                               I. The Affidavit Requirement

       The State argues the circuit court erred in enjoining the use of the affidavit when

voting under option two because the affidavit requirement does not burden the right to

vote and is constitutional. In response, Respondents assert the affidavit requirement is

misleading and contradictory and, accordingly, impinges on voters’ right to equal

protection and the fundamental right to vote as guaranteed by the Missouri Constitution.

                A. The Constitutional Validity of the Affidavit Requirement

       Two constitutional provisions establish “with unmistakable clarity” that Missouri

citizens have a fundamental right to vote. Weinschenk, 203 S.W.3d at 211. Article I,

section 25 provides that “all elections shall be free and open; and no power, civil or

military, shall at any time interfere to prevent the free exercise of the right of suffrage.”

Article VIII, section 2 establishes the qualifications necessary to vote in Missouri.

Missouri courts have made clear that, pursuant to these provisions, the right to vote is

fundamental. Weinschenk, 203 S.W.3d at 211 & n.15.

       Further, the Missouri Constitution guarantees its citizens the equal protection of

the laws. Mo. Const. art. I, sec. 2 (“[A]ll persons are created equal and are entitled to

equal rights and opportunity under the law.”). But, as this Court has previously indicated,

“some regulation of the voting process is necessary to protect the right to vote itself.”

Weinschenk, 203 S.W.3d at 212. To determine the level of scrutiny that should be

applied to evaluate a statute addressing the right to vote, Missouri courts first evaluate the

extent of the burden imposed by the statute. Id. If a statute severely burdens the right to

                                               5
vote, strict scrutiny applies, which means the law “will be upheld only if it is narrowly

tailored to serve a compelling state interest.” Peters v. Johns, 489 S.W.3d 262, 273 (Mo.

banc 2016) (quotation omitted). Conversely, when the law does not impose a heavy

burden on the right to vote, it is subject to the less stringent rational basis review.

Weinschenk, 203 S.W.3d at 215-16.

       This Court need not evaluate the extent of the burden imposed by the affidavit

requirement because the requirement does not satisfy even rational basis review. The

State asserts the affidavit requirement combats voter fraud through “verify[ing] a voter’s

identity and eligibility to vote.” Such an interest is legitimate – and even compelling.

Weinschenk, 203 S.W.3d at 217. But to satisfy the lowest level of scrutiny, rational basis

review, the affidavit requirement must be rationally related to this interest. Id. at 215-16.

In other words, the requirement must be “a reasonable way of accomplishing this goal.”

Peters, 489 S.W.3d at 273 (quotations omitted).

       The affidavit requirement is set out in sections 115.427.2(1) and 115.427.3.

Subsection 2(1) provides that an individual who appears at a polling place without an

approved form of photo identification under option one 4 but who is “otherwise qualified

to vote” may cast a regular ballot provided the individual presents an approved form of

non-photo identification as specified under option two in section 115.427.2(1) 5 and


4
  The following are approved forms of photo identification under option one: a Missouri driver’s
license, a Missouri nondriver’s license, and other qualifying state or federal photo identification.
Section 115.427.1.
5
  The following are approved forms of identification under option two:
       (a) Identification issued by the state of Missouri, an agency of the state, or a local
       election authority of the state;
                                                 6
executes an affidavit that meets certain requirements. Subsection 3 then provides that the

affidavit must be “substantially in the following form”:

       I do solemnly swear (or affirm) that my name is ...............; that I reside at
       ..........................................; that I am the person listed in the precinct register
       under this name and at this address; and that, under penalty of perjury, I do
       not possess a form of personal identification approved for voting. As a person
       who does not possess a form of personal identification approved for voting,
       I acknowledge that I am eligible to receive free of charge a Missouri
       nondriver’s license at any fee office if desiring it in order to vote. I
       furthermore acknowledge that I am required to present a form of personal
       identification, as prescribed by law, in order to vote.

       I understand that knowingly providing false information is a violation of law
       and subjects me to possible criminal prosecution.

Section 115.427.3 (emphasis added). Although this language is consistent with the

requirements listed in subsection 2, subsection 2 also requires that individuals must aver

they do not possess a form of identification approved under option one and must further

acknowledge that they are required to present a form of identification approved under

option one to vote. Section 115.427.2(1).

       The affidavit requirement in sections 115.427.2(1) and 115.427.3 is contradictory

and misleading for several reasons. The affidavit language in subsection 3 requires




       (b) Identification issued by the United States government or agency thereof;
       (c) Identification issued by an institution of higher education, including a
       university, college, vocational and technical school, located within the state of
       Missouri;
       (d) A copy of a current utility bill, bank statement, government check, paycheck,
       or other government document that contains the name and address of the individual;
       (e) Other identification approved by the secretary of state under rules promulgated
       pursuant to this section.
Section 115.427.2(1).

                                                      7
individuals who vote under option two to aver that they “do not possess a form of

personal identification approved for voting.” Section 115.427.3. If “form of personal

identification” means any identification, photo or non-photo, approved under section

115.427, then the affidavit is misleading because individuals voting under option two are

required to swear under oath that they do not possess such identification but then must

present non-photo identification approved under option two. Section 115.427.3. But if,

consistent with the affidavit requirements in subsection 2(1), 6 the phrase “form of

personal identification” means only photo identification approved under option one, then

the later sentence in the affidavit that provides individuals must acknowledge they are

“required to present a form of personal identification, as prescribed by law, in order to

vote,” see section 115.427.3, is contradictory because individuals can vote by presenting

non-photo identification as described in option two. See section 115.427.2(1). For this

reason, the language of subsection 2, which provides that individuals signing the affidavit

must acknowledge they are “required to present a form of personal identification, as

described in subsection 1 of this section, in order to vote,” is inaccurate. See section

115.427.2(1). 7 Under either interpretation, an individual voting under option two is


6
  See section 115.427.2(1) (providing that an individual must sign an affidavit “averring that the
individual does not possess a form of personal identification described in subsection 1 of this
section”).
7
  The State asserts this statement is accurate because the term “required” as used in section
115.427 does not mean “an if-and-only-if condition.” “Absent express definition, statutory
language is given its plain and ordinary meaning, as typically found in the dictionary.”
Dickemann v. Costco Wholesale Corp., 550 S.W.3d 65, 68 (Mo. banc 2018). “Require” is
defined as “to ask for authoritatively or imperatively: claim by right or authority: insist upon usu.
with certainty or urgency: DEMAND, EXACT.” Webster’s Third New International Dictionary
1929 (3d ed. 2002). Accordingly, contrary to the State’s argument, “required” does not
contemplate an optional condition.
                                                 8
required to sign an ambiguous, contradictory statement under oath and subject to the

penalty of perjury.

         The testimony of several witnesses highlighted the confusion that resulted from

the affidavit’s contradiction. Gutierrez, who voted in November 2017 after signing the

affidavit and presenting her social security card, voter identification card, and birth

certificate, testified she found the affidavit’s language concerning. By signing the

affidavit, Gutierrez swore under penalty of perjury that she did not possess a form of

personal identification approved for voting when, in reality, she “had all kinds of forms

of identification.” The affidavit led her to believe that she needed photo identification to

vote in future elections. 8 Similarly, Patrick, 9 who voted in the November 2017 election

by presenting their voter identification card and signing the affidavit, testified the

language of the affidavit was confusing and ambiguous because it required them to state

they do not possess personal identification when they, in fact, did have their voter

identification card. 10 Both Gutierrez and Patrick testified they would not sign the

affidavit to vote in a future election.



8
  In fact, after voting in the November 2017 election, Gutierrez spent more than an hour waiting
in line at the department of motor vehicles and paid $11 to obtain a nondriver’s license photo
identification solely so she would be able to vote in future elections.
9
  Patrick is a transgender individual who prefers the pronoun “they” and its derivatives as
opposed to “he” or “she.”
10
   The meaning of the term “possess” as used in the affidavit is ambiguous. According to the
secretary’s director of elections, the term means the individual physically possesses identification
at the polling place. But this definition cannot apply to the term’s use in the next sentence,
which seems to refer more broadly to constructive possession. See section 115.427.3 (“As a
person who does not possess a form of personal identification approved for voting, I
acknowledge that I am eligible to receive free of charge a Missouri nondriver’s license at any fee
office if desiring it in order to vote.”).
                                                 9
       The record further indicates that election officials did not understand the affidavit

requirement. For example, Gutierrez was informed by an election official that she would

need to obtain photo identification to vote in the next election, and one of Respondents’

witnesses, David King, was told he could not vote despite presenting his voter

registration card – an acceptable form of non-photo identification under option two.

Section 115.427.2(1).

        Although the State has an interest in combatting voter fraud, requiring

individuals voting under option two to sign a contradictory, misleading affidavit is not a

reasonable means to accomplish that goal. See Ambers-Phillips v. SSM DePaul Health

Ctr., 459 S.W.3d 901, 912 (Mo. banc 2015) (noting a statute fails rational basis review if

it “rests on grounds wholly irrelevant to the achievement of the state’s objective”). For

this reason, the affidavit requirement of sections 115.427.2(1) and 115.427.3 does not

pass muster under any level of scrutiny. Accordingly, the circuit court’s judgment

declaring the affidavit requirement unconstitutional is affirmed.

                                      B. The Remedy

       After declaring the affidavit requirement unconstitutional, the circuit court

enjoined the State from requiring voters who cast a ballot under option two to execute the

affidavit. The State argues the circuit court erred in severing the affidavit requirement in

its entirety. According to the State, two alternative, narrower remedies existed. First, the

State argues the circuit court should have allowed the secretary of state to rewrite the

affidavit language. In the alternative, the State argues the circuit court should have



                                             10
severed only the parts of the affidavit requirement the circuit court found

unconstitutional.

                                    1. Revision by the Secretary of State

          Section 115.427.3 provides that the affidavit’s language must be substantially in

the form provided by the statute, implying the form in section 115.427.3 need not be

followed exactly. The State argues the circuit court should have allowed the secretary of

state to modify the affidavit’s language to address the circuit court’s constitutional

concerns. 11

          This proposed remedy falls short of rectifying the affidavit requirement’s

constitutional flaw. Although the affidavit need only be substantially in the following

form provided in section 115.427.3, any modification must be consistent with the

affidavit requirements in section 115.427.2(1), which the secretary of state has no


11
     The State proposes the affidavit’s language could have been modified as follows:

          I do solemnly swear (or affirm) that my name is ...............; that I reside at
          ..........................................; that I am the person listed in the precinct register under
          this name and at this address; and that, under penalty of perjury, I appeared at a
          polling place without a form of personal identification described in section
          115.427.1, RSMo do not possess a form of personal identification approved for
          voting. As a person who appeared at a polling place without a form of personal
          identification described in section 115.427.1, RSMo does not possess a form of
          personal identification approved for voting, I acknowledge that any otherwise
          qualified voter who does not already possess such identification may I am eligible
          to receive free of charge a Missouri nondriver’s license at any fee office if desiring
          it in order to vote. I furthermore acknowledge that I am required to present a form
          of personal identification listed in section 115.427.1, RSMo to satisfy the
          requirements of section 115.427.1, RSMo, as prescribed by law, in order to vote. I
          understand that knowingly providing false information is a violation of law and
          subjects me to possible criminal prosecution.

Section 115.427.3 (the State’s suggested additions underlined and deletions struck through).
                                                           11
authority to alter. Pursuant to section 115.427.2(1), the affidavit must include language

“acknowledging that the individual is required to present a form of personal

identification, as described in subsection 1 of this section, in order to vote.” As

emphasized above, such a statement is misleading, as option one photo identification is

not required to vote. Accordingly, because any modification by the secretary of state

must follow the requirements in section 115.427.2(1) and include this misleading

statement, allowing the secretary of state to rewrite the affidavit’s language is not an

adequate remedy. 12

                                  2. The Affidavit’s Severability

       In the alternative, the State asserts the circuit court should not have enjoined the

affidavit requirement entirely but instead should have severed only the portions of the

text it found unconstitutional. While “[t]he provisions of every statute are severable,”

when a portion of a statute is found unconstitutional, the remaining provisions will not be

upheld if they are “so essentially and inseparably connected with, and so dependent upon,

the void provision that it cannot be presumed the legislature would have enacted the valid

provisions without the void one.” Section 1.140; see also Weinschenk, 203 S.W.3d at

219. This Court employs a two-part test to determine whether valid parts of a statute can

be upheld despite the statute’s unconstitutional parts. Dodson v. Ferrara, 491 S.W.3d
12
   For the first time in its reply brief, the State asserts the circuit court should have severed the
unconstitutional language in section 115.427.2(1) and then directed the secretary of state to draft
a new version of the affidavit. But this Court generally will not address assertions made for the
first time in reply briefs “because a respondent has no opportunity to address the argument.”
Berry v. State, 908 S.W.2d 682, 684 (Mo. banc 1995).
                                                 12
542, 558 (Mo. banc 2016). First, this Court considers whether, “after separating the

invalid portions, the remaining portions are in all respects complete and susceptible of

constitutional enforcement.” Id. Then, this Court considers whether “the remaining

statute is one that the legislature would have enacted if it had known that the rescinded

portion was invalid.” Id.

       As established above, the phrase “form of personal identification” as used in

sections 115.427.2(1) and 115.427.3 is misleading and contradictory. For this reason, the

portion of the affidavit requiring individuals to aver they “do not possess a form of

personal identification approved for voting” and the portion of the affidavit requiring

individuals to acknowledge they are “required to present a form of personal

identification, as prescribed by law, in order to vote” as well as the corresponding

language in section 115.427.2(1) are unconstitutional. Under either interpretation of the

meaning of “form of personal identification,” an individual voting under option two is

required to sign an ambiguous, contradictory statement under oath and subject to the

penalty of perjury.

       After this language is severed, the affidavit language in section 115.427.3 reads, in

pertinent part:

       I do solemnly swear (or affirm) that my name is ...............; that I reside at
       ..........................................; that I am the person listed in the precinct register
       under this name and at this address; and that, under penalty of perjury, I do
       not possess a form of personal identification approved for voting. As a person
       who does not possess a form of personal identification approved for voting,
       I acknowledge that I am eligible to receive free of charge a Missouri
       nondriver’s license at any fee office if desiring it in order to vote. I
       furthermore acknowledge that I am required to present a form of personal
       identification, as prescribed by law, in order to vote.

                                                     13
          I understand that knowingly providing false information is a violation of law
          and subjects me to possible criminal prosecution.

(Severed language struck through). 13 The portion of the affidavit language providing, “I

acknowledge that I am eligible to receive free of charge a Missouri nondriver’s license at

any fee office if desiring it in order to vote,” as well as its corresponding clause in

subsection 2(1), would also need to be severed to avoid a misstatement of the law, as the

secretary of state’s witness testified that not everyone is eligible for a free nondriver’s

license.

          While removing this language eliminates any constitutional concerns, requiring

individuals to sign this modified version of the affidavit would be futile, as all voters are

required to sign a precinct register establishing the voter’s identity and qualification to

vote. See section 115.427.8 (“I hereby certify that I am qualified to vote at this election

by signing my name and verifying my address by signing my initials next to my

address.”). The precinct register further provides notice that “[i]t is against the law for


13
     Similarly, the affidavit requirements in section 115.427.2(1) would read:

          An individual who appears at a polling place without a form of personal
          identification described in subsection 1 of this section and who is otherwise
          qualified to vote at that polling place may execute a statement, under penalty of
          perjury, averring that the individual is the person listed in the precinct register;
          averring that the individual does not possess a form of personal identification
          described in subsection 1 of this section; acknowledging that the individual is
          eligible to receive a Missouri nondriver’s license free of charge if desiring it in
          order to vote; and acknowledging that the individual is required to present a form
          of personal identification, as described in subsection 1of this section, in order to
          vote.

(Severed language struck through).

                                                  14
anyone to vote, or attempt to vote, without having a lawful right to vote.” Id. Because

the modified version of the affidavit would essentially replicate the information in the

precinct register that every voter must sign, the legislature would not have enacted the

modified affidavit. See Akin v. Dir. of Revenue, 934 S.W.2d 295, 300 (Mo. banc 1996)

(emphasizing that in applying the severability doctrine, it is presumed that the legislature

would not enact a statute with a meaningless sentence). 14

       Although the dissenting opinion does not reject this Court’s holding that the

affidavit requirement of sections 115.427.2(1) and 115.427.3 is misleading,

contradictory, and unconstitutional, the dissenting opinion disagrees with this Court’s

decision to affirm the circuit court’s severance of the affidavit requirement. The

dissenting opinion presents two alternative remedies it believes should have been adopted

instead. For the reasons below, both remedies are nonsensical.

       First, the dissenting opinion suggests the circuit court should have severed section

115.427.2 in its entirety, rather than severing only the affidavit requirement language.

Slip op. at 4. As the dissenting opinion notes, if option two – the non-photo identification

option – is severed, two options for voting remain, option one and option three. See

sections 115.427.1; 115.427.4. Under option one, an individual cannot vote without

showing a government-issued photo identification. Section 115.427.1. Under option




14
  After the affidavit requirement language is severed, section 115.427.2(1) provides: “An
individual who appears at a polling place without a form of personal identification described in
subsection 1 of this section and who is otherwise qualified to vote at that polling place may cast a
regular ballot, provided such individual presents one of the following forms of
identification . . . .”
                                                15
three, an individual’s vote will not be counted unless (1) the voter returns to the polling

place during the polling hours and provides an approved form of photo identification

under option one, or (2) the election authority compares the individual’s signature with

the signature on the election authority’s file and confirms the individual is eligible to vote

at that particular polling place. Section 115.427.4. The record reflects the signature-

matching process could result in an over-rejection of legitimate signatures, as there is no

training or uniform standards election officials follow. 15 So, regardless of whether

individuals vote pursuant to option one or option three, to ensure their votes are counted,

individuals must show photo identification. Sections 115.427.1; 115.427.4(1)(a).

       In effect, the dissenting opinion’s proposal to sever option two in its entirety

would result in individuals having to present government-issued photo identification to

ensure their votes are counted. In Weinschenk, this Court made clear that requiring

individuals to present photo identification to vote is unconstitutional. 203 S.W.3d at 219.

Weinschenk emphasized that some individuals, due to their personal circumstances,

experience hurdles when attempting to obtain photo identification, id. at 215, a concern

that remains relevant in the instant case. 16 Obtaining photo identification requires


15
   As Respondents’ forensic document examiner expert, Dr. Linton Mohammed, explained, a
number of factors, such as age and illness, can impact an individual’s signature. Indeed,
Gutierrez testified that, due to a health condition that causes tremors, her signature can differ
significantly from one day to the next, and “there is no way that an ordinary person could look at
that and match it.”
16
   The dissenting opinion attempts to distinguish section 115.427 from the unconstitutional
statute in Weinschenk, suggesting section 115.427 would be constitutional after severing section
115.427.2 in its entirety because section 115.427.6(1) provides that an individual can receive a
photo identification free of charge. Slip op. at 6. This is not a sufficient distinction for two
reasons. First, the dissenting opinion disregards that, in holding the statute unconstitutional, the
Court in Weinschenk emphasized not only the cost of photo identification but also the potential
                                                16
appropriate documentation, time, and the ability to navigate bureaucracies. 17 Id. “Those

things that require substantial planning in advance of an election to preserve the right to

vote can tend to ‘eliminate from the franchise a substantial number of voters who did not

plan so far ahead.’” Id. (quoting Harman v. Forssenius, 380 U.S. 528, 539-40 (1965)).

For these reasons, the dissenting opinion’s first proposed remedy poses constitutional

concerns and could not have been adopted by this Court. 18



difficulties individuals experience when attempting to obtain photo identification. Weinschenk,
203 S.W.3d at 213-15. Second, despite the dissenting opinion’s assertion, photo identification
obtained for the purpose of voting is not always free of charge under section 115.427. The
record reflects that some individuals attempting to obtain photo identification, including
Gutierrez, were required to pay a fee. Further, pursuant to section 115.427.6(1), each individual
is afforded only one free photo identification. As a result, with the exception of individuals older
than 70 whose photo identifications do not expire, prospective voters, in future elections, will be
required to pay a fee to obtain photo identification.
17
   For example, Patrick testified that they do not have appropriate documentation to obtain a birth
certificate or nondriver’s license that reflects their correct gender. The record reflects that to
obtain photo identification, Patrick would be required to obtain a court order or affidavit from a
health care practitioner indicating they underwent gender transformation surgery. For others,
difficulties such as lack of transportation or time could prevent access to photo identification.
“[M]any voters who are elderly, disabled, or have certain physical or mental problems simply
cannot navigate that process or any long waits successfully.” Weinschenk, 203 S.W.3d at 215
(quoting Common Cause/Ga. League of Women Voters of Ga., Inc. v. Billlups, 439 F. Supp. 2d
1294, 1347 (N.D. Ga. 2006)).
18
   The dissenting opinion’s reliance on Crawford v. Marion County Election Board, 553 U.S.
181 (2008), and Lee v. Virginia State Board of Elections, 843 F.3d 592 (4th Cir. 2016), is
misplaced. Slip op. at 4-5. These cases are not binding on this Court, as the plaintiffs in both of
these cases challenged state voter identification laws in federal court under the federal
constitution, while Respondents in the instant case assert challenges in state court under the
Missouri constitution. Both the right to vote and right to equal protection under the Missouri
constitution are “even more extensive than those provided by the federal constitution.”
Weinschenk, 203 S.W.3d at 204. Further, both Crawford and Lee can be distinguished on their
facts. In both of those cases the record failed to demonstrate the voter identification law
burdened voters. Crawford, 553 U.S. at 189; Lee, 843 F.3d at 606. Specifically, Crawford
emphasized the record failed to demonstrate that voters experienced difficulties obtaining photo
identification. Crawford, 553 U.S. at 201. Similarly, Lee emphasized the statute at issue
imposed an even lighter burden than the statute in Crawford, as the voters were not required to
present any documentation to obtain free photo identification. 843 F.3d at 606. Unlike in
Crawford and Lee, Respondents in the instant case have demonstrated that requiring photo
                                                17
       Second, the dissenting opinion proposes the circuit court could have severed only

the contradictory affidavit language “but maintain[ed] the affidavit requirement for non-

photo identification voting.” Slip op. at 6. Notably, the dissenting opinion is not specific

regarding which part of the affidavit’s language it would have severed. Regardless, as

made clear above, after the unconstitutional provisions are severed, the modified version

of the affidavit would essentially replicate the information in the precinct register that

every voter must sign. Accordingly, the legislature would not have enacted the modified

affidavit. See Akin, 934 S.W.2d at 300.

       For these reasons, the dissenting opinion’s proposed remedies are nonsensical, and

the circuit court did not err in enjoining the affidavit requirement in its entirety.

                            II. The Secretary of State’s Materials

       The circuit court also enjoined the State from disseminating “materials with the

graphic that voters will be asked to show a photo identification card without specifying

other forms of identification which voters may also show.” The State argues the circuit

court erred in enjoining the secretary of state from disseminating such materials because

these materials accurately reflect section 115.427’s requirements.

        Section 115.427.5 assigns the secretary of state the duty to notify the public of the

personal identification requirements of section 115.427. Section 115.427.5 provides:

       The secretary of state shall provide advance notice of the personal
       identification requirements of subsection 1 of this section in a manner
       calculated to inform the public generally of the requirement for forms of

identification burdens their right to vote. The record includes ample evidence of the difficulties
individuals like Gutierrez and Patrick have faced or could potentially face in the future if photo
identification were required for their votes to be counted.
                                                18
       personal identification as provided in this section. Such advance notice shall
       include, at a minimum, the use of advertisements and public service
       announcements in print, broadcast television, radio, and cable television
       media, as well as the posting of information on the opening pages of the
       official state internet websites of the secretary of state and governor.

The advertisement promulgated by the secretary of state that the circuit court found

problematic provided:

       Voters: Missouri’s new Voter ID law is now in effect. When you vote, you
       will be asked for a photo ID. A Missouri driver or nondriver license works
       but there are other options, too. If you don’t have a photo ID to vote, call
       866-868-3245 and we can help.

As the circuit court determined, materials like this advertisement mislead individuals into

believing photo identification is required to vote. This finding is supported by the record,

as Respondents’ political science expert, Dr. Kenneth Mayer, testified that materials that

are incomplete and fail to describe all of the forms of identification permitted by section

115.427 cause voter confusion and decrease voter turnout.

       The State asserts the advertisement is an accurate statement of section 115.427

because when individuals vote they are asked to show photo identification. But no part

of section 115.427 mandates that election officials ask individuals for photo

identification. Indeed, at trial the State asserted that while election officials may request

photo identification, they are not required to, as “all [three] methods of voting are equally

valid.” The advertisement misleads individuals into believing photo identification is

required to vote, which is an inaccurate characterization of section 115.427. 19


19
  The dissenting opinion asserts the advertisement is not misleading because it “clearly indicates
that a voter has other options” besides voting with photo identification. Slip op. at 8. But the
secretary’s use of the phrase “other options” in the advertisement is not a reference to alternative
                                                19
       After finding the advertisement misleading, the circuit court had discretion to

“shape and fashion relief to fit the particular facts, circumstances and equities of the case

before it.” State ex rel. Ideker, Inc. v. Grate, 437 S.W.3d 279, 287 (Mo. App. 2014). The

injunction was limited in scope, as it enjoined the State from disseminating only those

“materials with the graphic that voters will be asked to show a photo identification card

without specifying other forms of identification which voters may also show.” The

decision to enjoin these materials is well-supported in the record. The circuit court did

not abuse its discretion in enjoining the secretary of state from disseminating materials

that provide a misleading description of section 115.427’s requirements.




ways to vote without presenting photo identification. Rather, when read in the context of the
entire advertisement, “other options” refers to alternative forms of photo identification – other
than a Missouri driver’s license or nondriver’s license – that an individual can present to vote.
Even at best, the meaning of “other options” in the advertisement is unclear; this phrase does not
rectify the advertisement’s misleading description of section 115.427.

                                                20
                                          Conclusion

       Because the affidavit requirement of sections 115.427.2(1) and 115.427.3 is

misleading and contradictory, the circuit court’s judgment declaring the affidavit

requirement unconstitutional is affirmed. Further, the circuit court did not err in

enjoining the State from requiring individuals who vote under the non-photo

identification option provided in section 115.427.2(1) to execute the affidavit or in

enjoining it from disseminating materials indicating photo identification is required to

vote. The circuit court’s judgment is affirmed.




                                                       ______________________________
                                                       Mary R. Russell, Judge

Draper, C.J., Wilson, Breckenridge and
Stith, JJ., concur; Powell, J., dissents in separate
opinion filed; Fischer, J., concurs in opinion of
Powell, J.




                                               21
               SUPREME COURT OF MISSOURI
                                         en banc
PRIORITIES USA, et al.,                            )
                                                   )
                              Respondents,         )
                                                   )
v.                                                 )              No. SC97470
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
                              Appellants.          )


                                  DISSENTING OPINION

         I respectfully dissent. If the affidavit requirement set forth in section 155.427 1 is

ambiguous, contradictory, and unconstitutional as the principal opinion proclaims, the

opinion errs in severing the entire affidavit requirement without also severing the

non-photo identification option set out in section 115.427.2 in its entirety. Because the

legislature would not have enacted the non-photo identification option without an

accompanying affidavit requirement, the principal opinion’s remedy is contrary to law.

         Under Dodson v. Ferrara, the valid parts of a statute can be upheld if the remaining

portions of the statute are complete and susceptible of constitutional enforcement, and the



1
    All statutory references are to RSMo 2016, unless otherwise specified.
legislature would have enacted the statute without the rescinded unconstitutional portion.

491 S.W.3d 542, 558 (Mo. banc 2016). Here, the legislature sought to encourage citizens

to vote with a valid photo identification when it enacted section 115.427. Section 115.427,

however, authorizes other voting identification methods and allows voting without photo

identification as long as the voter signs an affidavit affirming voter identity and eligibility.

According to the principal opinion, portions of this affidavit are ambiguous and

contradictory and, thereby, unconstitutional. The principal opinion then finds the only way

to cure this constitutional problem is to sever the entire affidavit requirement from the

statute. But this holding fails to follow the dictates of Dodson.

       Under a proper Dodson analysis, this Court must ask whether the legislature would

have allowed the option to vote with non-photo identification without the affidavit

requirement. Reading section 115.427, it is clear the statute has several objectives. First,

it aims to promote secure elections and quick voter identification by requiring photo

identification. Second, it aims to further safeguard election security by requiring voters

without a compliant identification to swear to their identities and voting eligibility. Finally,

it aims to promote photo identification voting by informing non-photo identification voters

of eligibility for a free Missouri nondriver license, further facilitating secure and quick

elections in the future. The principal opinion’s complete elimination of the affidavit

requirement eviscerates these goals.

       In interpreting statutes, “[o]ur polestar is the intent of the legislature.” Centerre

Bank of Crane v. Dir. of Revenue, 744 S.W.2d 754, 759 (Mo. banc 1988). The inclusion

of an affidavit requirement is the only difference between sections 115.427.1, the photo

                                               2
identification option, and 115.427.2, the non-photo identification option. The legislature

clearly intended to distinguish between these separate voting options. The principal

opinion does away with this distinction. Section 115.427 uses mandatory language,

allowing an exception to photo identification voting only if the voter executes an affidavit

or casts a provisional ballot. Despite this mandatory language, the statute as modified by

the principal opinion no longer treats photo identification voting any differently than

non-photo identification voting. Instead, what remains is a statute that says people

“seeking to vote in a public election shall establish their identity and eligibility to vote” by

presenting one of the enumerated forms of photo identification to establish eligibility to

vote, § 115.427.1 (emphasis added), but then proceeds to allow other forms of

identification such as a utility bill under 115.427.2 with no qualification. The legislature’s

use of “shall” in section 115.427.1 indicates it would not have allowed non-photo

identification voting under section 115.427.2 without the affidavit requirement.

       Furthermore, as the principal opinion points out, it is presumed that the legislature

would not enact a meaningless statute. See Akin v. Dir. of Revenue, 934 S.W.2d 295, 300

(Mo. banc 1996). Without the affidavit requirement, the statute makes no meaningful




                                               3
change to Missouri’s voter identification procedures. 2 It is clear, therefore, the legislature

would not have enacted section 115.427.2 and allowed Missouri voters to vote with a

non-photo identification without the affidavit requirement.

       A more appropriate remedy to the constitutional issue identified in the principal

opinion would be to sever the entirety of section 115.427.2, disallowing the use of

non-photo identification and leaving voters with two options: photo identification or a

provisional ballot. This solution achieves the legislative goal of encouraging voting with

a compliant photo identification or the alternative of casting a provisional ballot. Such a

solution would likely pass constitutional muster.

       In Crawford v. Marion County Election Board, 553 U.S. 181, 185-86 (2008), the

United States Supreme Court upheld an Indiana voter identification statute that proscribed,

in relevant part: (1) Citizens voting in person on election day must show photo

identification issued by the government; (2) Indigent voters or voters with a religious

objection to being photographed could cast a provisional ballot that would be counted only



2
   Prior to the 2016 amendment, there were five forms of identification accepted at the
polls: (1) identification issued by the State of Missouri, an agency of the state, or a local
election authority; (2) identification issued by the federal government or an agency thereof;
(3) identification issued by a Missouri institution (public or private) of higher education,
including a university, college, vocational, or technical school; (4) a copy of a current
utility bill, bank statement, paycheck government check, or other government document
that contains the name and address of the voter; or (5) a driver’s license or state
identification card issued by another state. § 115.427.1, RSMo Supp. 2002 (controlling in
2015 due to Weinschenk v. State, 203 S.W.3d 201 (Mo. banc 2006), enjoining enforcement
of the 2006 amended statute); see also Acceptable IDs to Vote, MO. SECRETARY ST.,
https://web.archive.org/web/20150316015603/https://www.sos.mo.gov/elections/goVote
Missouri/howtovote.aspx/ (last visited Dec. 16, 2019).

                                              4
if they execute an affidavit 3 within 10 days after the election; (3) A voter who has a photo

identification but could not present it on election day could file a provisional ballot that

would be counted if he or she present’s his or her identification within 10 days; (4) No

identification is required to register to vote; and (5) Any qualified voters able to establish

their residence and identity are eligible to receive a free photo identification from the state.

The Court concluded the burdens imposed by the statute on eligible voters without a current

photo identification to travel to Indiana’s bureau of motor vehicles and obtain a free

identification are not substantial enough to justify striking down the statute, and the

burdens imposed on eligible voters who may not be able to obtain the free identification

because of difficulty obtaining a birth certificate, religious objections to being

photographed, or homelessness were mitigated by the statute’s provisional ballot

allowance. Id. at 199. The provisional ballot allowance set forth in section 115.427.4,

therefore, would likely satisfy any constitutional concerns related to the severance of the

entirety of section 115.427.2. 4


3
  “The affidavit must state that (1) the person executing the affidavit is the same individual
who cast the provisional ballot; and (2) the affiant is indigent and unable to obtain proof of
identification without paying a fee or has a religious objection to being photographed.”
Crawford, 553 U.S. at 186 n.2.
4
   Another voter photo identification law has been upheld in federal court due to the
allowance of a provisional ballot without a photo identification. In Lee v. Virginia State
Board of Election 843 F.3d 592 (4th Cir. 2016), Virginia’s law requiring all voters to
present a photo identification to cast a ballot in all elections was upheld. Under the law,
voters without photo identification may cast a provisional ballot that will be counted if the
voter presents a photo identification within three days of the election. Id. at 599. The
Fourth Circuit did not find an undue burden on minority voting nor evidence suggesting
discriminatory intent and upheld the law against allegations of Voting Rights Act violations
and First Amendment, Equal Protection, Fifteenth Amendment, and Twenty-Sixth
Amendment violations. Id. at 607-08.
                                               5
       Likewise, in Missouri, this Court addressed the constitutionality of a photo voter

identification statute in Weinschenk v. State, 203 S.W.3d 201 (Mo. banc 2006). The

constitutional issue in Weinschenk was the absence of options for eligible registered voters

without the requisite photo identification, especially given the fact that those voters would

have to “expend money to gather the necessary documentation to obtain it in order to

exercise their right to vote.” Id. at 213. Here, if this Court were to sever sections 115.427.2

and 115.427.3, any voter without photo identification as required by section 115.427.1

would still be allowed to cast a provisional ballot and, should a voter wish to obtain a

compliant photo identification, the voter could receive compliant identification at no cost

with the assistance of the state. Therefore, striking the entirety of sections 115.427.2 and

115.427.3 would leave a voter identification law that meets legislative intent, passes the

Dodson test, and passes constitutional mandates.

       A more restrained, but acceptable, remedy would be to sever only the contradictory

affidavit language but maintain the affidavit requirement for non-photo identification

voting. Rescinding this language from the affidavit would leave an affirmation of identity

and voter eligibility and an acknowledgment of eligibility for a free photo identification in

the affidavit. This solution achieves the legislative goal of promoting voting by photo

identification while giving eligible registered voters other options to exercise their

constitutional right to vote without imposing more than a de minimis burden on their

suffrage. Keeping this version of the affidavit requirement would also maintain the

legislature’s distinction between photo identification and non-photo identification voting.

This more surgical approach maintains fidelity to the legislative intent of requiring photo

                                              6
identification while giving eligible registered voters other options to exercise their right to

vote if they cannot meet the photo identification requirement and ensures election security.

       Instead of taking either of these alternatives, the principal opinion’s complete

removal of the affidavit requirement from non-photo identification voting eliminates the

intended distinction between voter identification options and prevents the legislation from

having any effect on voting identification procedures. Surely the legislature would not

have passed a new law that has no effect; Akin requires this Court to make such a

presumption. 5




5
   To ensure its legislation has its desired effect, the General Assembly may take further
action to promote secure and quick elections in response to the principal opinion. Veasy v.
Abbott, 888 F.3d 792 (5th Cir. 2018), provides an example of the state legislature curing
constitutional defects in a voter identification law through additional legislation. In 2011,
Texas enacted a law requiring voters to present one of five forms of government-issued
identification to vote. Id. at 796. The law was challenged, and the state was enjoined from
enforcing the voter identification provisions because of an unlawful disparate impact on
minority voters and discriminatory purpose in enactment. Id. The Fifth Circuit affirmed
the disparate impact finding but reversed the discriminatory purpose finding. Id. (citing
Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc)).
        Later, the Texas legislature enacted amendments to the law expanding the list of
acceptable identification and required implementation of mobile locations for obtaining
election identification certificates. Id. at 797. Texas sought reconsideration in light of the
amendments, and, while the district court enjoined enforcement of the amendments, the
Fifth Circuit reversed. Id. The Fifth Circuit held that, because the amended voter
identification law “constitutes an effective remedy for the only deficiencies testified to in
[the previous law], . . . the State has acted promptly following this court’s mandate, and
there is no equitable basis for subjecting Texas to ongoing federal election scrutiny[.]” Id.
at 804. Veasy illustrates how frustrating the intent of voter identification legislation by
unnecessarily severing the entire affidavit requirement in section 115.427.3 may ultimately
encourage future legislative action resulting in more restrictive, but constitutional, voter
identification laws. A more finely honed remedy in this case would immediately serve
legislative intent without further action by the General Assembly.
                                              7
       Separate from the voting identification procedure, the secretary of state’s

advertising materials to disseminate information about the new voter identification

requirements should not be enjoined. The legislature imposed a duty on the secretary of

state to provide notice to Missouri voters ahead of an election “of the personal

identification requirements of subsection one of this section.” § 115.427.5. Subsection 1

requires election officials to ask for certain types of photo identification at the polls. This

change in the law is accurately described by the advertising material that the circuit court

enjoined:

       Voters: Missouri’s new Voter ID law is now in effect. When you vote, you will be
       asked for a photo ID. A Missouri driver or nondriver license works but there are
       other options, too. If you don’t have a photo ID to vote, call 866-868-3245 and we
       can help.

(Emphasis added). While the circuit court found that the advertisement implies a photo

identification card is required for voting, the advertisement’s language clearly indicates

that a voter has other options. A plain reading of the advertisement accurately reflects the

law as provided in section 115.427. The language also includes notice that the state will

help individuals without photo identification and a resource for additional information.

This advertisement is not misleading and is a lawful execution of the secretary of state’s

statutory duty under section 115.427.5.

       While the affidavit requirement of sections 115.427.2(1) and 115.427.3 may be

contradictory, the remedy offered by the principal opinion is improper. Furthermore, I

disagree that the secretary of state should be enjoined from disseminating educational




                                              8
materials about the new voter identification law pursuant to 115.427.5. For these reasons,

I respectfully dissent.


                                                       ___________________
                                                       W. Brent Powell, Judge




                                            9